In a separation action brought by plaintiff wife against her husband on the grounds of abandonment and failure to support, defendant appeals from an order awarding plaintiff temporary alimony in the sum of $500 a month, and a counsel fee of $2,500. Order modified on the law and the facts by reducing the alimony award to $100 a week, and the counsel fee to $1,500, and, as so modified, affirmed, without costs. In our opinion the amounts awarded by the Special Term are excessive. A reference to an Official Referee to determine the issues respecting defendant’s financial condition, presented by the conflicting affidavits, is unnecessary under the circumstances disclosed. “ The best protection to both parties against any unfairness in the fixing of temporary alimony on the basis of affidavits is a speedy trial rather than an appeal or reference.” (Bleiman v. Bleiman, 272 App. Div. 760.) Nolan, P. J., Johnston, Sneed, Wenzel and MacCrate, JJ., concur. Settle order on notice.